Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Objections
Applicant is advised that should claim 1 or 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Similarly, should claim 1 or 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Claim 1 recites: “wherein the inner conductor is a metal pin having a first end and a second end, wherein the first end is sealed in the material”.

Figs. 1 and 2 show a metal pin 1.  The top portion of the metal pin 1, as shown in Figs. 1 and 2, is construed as the claimed “first end” of the metal pin 1, and the glass material 3 is construed as the claimed “material”.   Fig. 2 illustrates the glass material 3 surrounds a portion of the metal pin 1.  
However, the end of the top portion of the metal pin 1 is exposed.  Because the end of the metal pin 1 is exposed, it is therefore not sealed in the glass material 3.  As such, the limitation “wherein the first end is sealed in the material” is not shown in the figures.
It is noted that on page 6 of the Applicant’s arguments dated 10/7/2021, regarding the Tziviskos reference, the Applicant explains that there is no end pin in Tziviskos that is sealed in a material because the ends of the pin are exposed. The same rationale applies to the Applicant’s Figs. 1-2, where both of the ends 10 and 20 of the metal 1 pin are exposed.  Thus, when read in light of page 6 of the Applicant’s arguments dated 10/7/2021, the Figures 1 nd 2 of the instant invention do not illustrate the claimed limitation: “wherein the first end is sealed in the material.”
Thus, the limitation: “wherein the first end is sealed in the material” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/516507 and claim 1 of copending Application No. 17/075322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos (US 2011/0031698. “Tziviskos”) in view of Fink (US 2007/0187934, “Fink”).

Regarding claim 1, Tziviskos discloses A glass-metal feedthrough, comprising (Figs. 2B, 3, [0032], [0033], [0036]; the implantable medical device is a glass-metal feedthrough):
an outer conductor (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the housing 30 is made of metal such as implantable grade titanium);
a material comprising glass or glass-ceramic (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the insulator 26 is glass or ceramic);
an inner conductor, wherein the inner conductor is a metal pin having a first end and a second end (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the feedthrough pin 41 is an inner conductor made from implantable grade metal such as stainless steel, the feedthrough pin 41 has an upper end and a lower end); 
wherein the material is surrounded by the outer conductor (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the insulator 26 of glass is surrounded by the housing 30);
and a sleeve element that surrounds the second end at least partially (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the lower flange 56 is a sleeve element that surrounds the lower end of the feedthrough pin 41 at least partially);
wherein the sleeve element comprises a second material that comprises a solderable material (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the flange 56 can be platinum which is a solderable material).
 Tziviskos does not disclose the first end is sealed in the material.
Fink discloses the first end is sealed in the material (Fig. 1a, [0052]; the end of the metal pin 4 is sealed in the glass material 6).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough with Fink’s configuration in order to provide a way to retain and seal the metal pin 4 by way of the glass slug 6, as suggested by Fink at [0052].

Regarding claim 2, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the sleeve element is pressed to the metal pin (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the flange 56 is pressed to the feedthrough pin 41).

Regarding claim 5, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the metal pin comprises a second material that is medically safe, and is selected from the group consisting of niobium, molybdenum, titanium, tantalum, stainless steel, and tungsten, and combinations thereof (Figs. 2A, 2B, [0032], [0033], [0036], [0038]; feedthrough pin 41 is an inner conductor made from implantable grade metal such as platinum).

Regarding claim 6, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the metal pin comprises a third material that is medically safe, and is selected from the group consisting of niobium, molybdenum, titanium, tantalum, stainless steel, and tungsten, and combinations thereof (Figs. 2A, 2B, [0032], [0033], [0036], [0038]; feedthrough pin 41 is an inner conductor made from implantable grade metal such as platinum alloys or stainless steel).

Regarding claim 10, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses A wearable, implantable medical device comprising the glass-metal feedthrough according to claim 1 ([0003]; the glass metal feedthrough is an implantable medical device which is wearable).

Regarding claim 11, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses A wearable, implantable medical device comprising the glass-metal feedthrough according to claim 1 ([0003]; the glass metal feedthrough is an implantable medical device which is wearable).

Regarding claim 12, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the element can be introduced or attached to the human body, an animal body, or to cell cultures containing living biological cells, wherein the outer conductor and the inner conductor are composed of materials that are medically safe, at least in their surface regions that come into contact with the human body, animal body, or cell cultures containing living biological cells (Figs. 2B, 3, [0003], [0032], [0033], [0036], [0038]; the glass metal feedthrough is an implantable medical device which can be introduced to the human body, the housing 30 and the feedthrough pin 41 are medically safe in their surface regions that come into contact with the human body).

Regarding claim 15, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the sleeve element does not extend beyond the metal pin (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the flange 56 does not extend beyond the feedthrough pin 41).

Regarding claim 16, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the sleeve element is not sealed in the material (Figs. 2B, 3, [0032], [0033], [0036], [0038]; the flange 56 is not sealed in the insulator 26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos as applied to claim 1 above, in view of Kyle (US 4,493,378, “Kyle”).

Regarding claim 4, Tziviskos in view of Fink discloses the claimed invention as applied to claim , above.
Tziviskos does not disclose wherein the solderable material comprises copper or nickel.
Kyle discloses wherein the solderable material comprises copper or nickel (Fig. 2, col. 11, lines 53-64; sleeve 106 comprises nickel).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink, with Kyle’s sleeve in order to provide a hermetically sealed terminal which is able to withstand considerable ranges of temperatures without any degradation of the seals, as described by Kyle at col. 1, lines 6-11.

Claims 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos in view of Fink as applied to respective claims 1 and 12 above, in view of Taylor et al. (US 5,817,984, “Taylor”).

Regarding claim 7, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos does not disclose wherein the expansion coefficient of the metal pin αinner is in the range of 4 to 13 ppm/K.
Taylor discloses wherein the expansion coefficient of the metal pin αinner is in the range of 4 to 13 ppm/K (Figs. 1-3, col. 3, lines 47-50, and TABLE at cols. 3-4; the metal pin can be tantalum, niobium, platinum, each has a expansion coefficient within the claimed range).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink, with Taylor’s pin, since Taylor describes that the use of metals such as titanium, niobium, tantalum and platinum is well known for their superior corrosion resistance and biocompatibility, as described by Taylor at col. 1, lines 43-48.

Regarding claim 9, Tziviskos in view of Fink discloses the claimed invention as applied to claim 6, above.
Tziviskos does not disclose wherein the expansion coefficient of the metal pin αinner is in the range of 4 to 13 ppm/K.
Taylor discloses wherein the expansion coefficient of the metal pin αinner is in the range of 4 to 13 ppm/K (Figs. 1-3, col. 3, lines 47-50, and TABLE at cols. 3-4; the metal pin can be tantalum, niobium, platinum, each has a expansion coefficient within the claimed range).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink, Stevenson and Kyle, with Taylor’s pin, since Taylor describes that the use of metals such as titanium, niobium, tantalum and platinum is well known for their superior corrosion resistance and biocompatibility, as described by Taylor at col. 1, lines 43-48.

Regarding claim 13, Tziviskos in view of Fink discloses the claimed invention as applied to claim 12, above.
Tziviskos discloses the material of the outer conductor in contact with the human or animal body or cell cultures does not release any nickel and/or chromium (Figs. 2A, 2B, [0003], [0032], [0033], [0036]; the housing 30 is made from titanium which does not release any nickel and/or chromium).
Tziviskos does not disclose the inner conductor in contact with the human or animal body or cell cultures does not release any nickel and/or chromium.
Taylor discloses the material of the inner conductor in contact with the human or animal body or cell cultures does not release any nickel and/or chromium (Figs. 1-3, col. 3, lines 47-50, and TABLE at cols. 3-4; the metal pin can be Tantalum, Niobium, Platinum).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink, with Taylor’s pin, since Taylor describes that the use of metals such as titanium, niobium, tantalum and platinum is well known for their superior corrosion resistance and biocompatibility, as described by Taylor at col. 1, lines 43-48.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos in view of Fink as applied to claim 12 above, in view of Yang et al. (“Nickel-free austenitic stainless steels for medical applications”, Institute of Metal Research, 26 February 2010, “Yang”).

Regarding claim 14, Tziviskos in view of Fink discloses the claimed invention as applied to claim 12, above.
Tziviskos does not disclose the materials of each of the outer conductor and of the inner conductor comprise a material selected from the group consisting of nickel-free and/or chromium-free stainless steel, austenitic stainless steel, a ceramic, a glass, a glass ceramic, and any combinations thereof, at least in their surface regions that come into contact with the human or animal body or biological cells of cell culture in the operating state.
Yang discloses the use of nickel-free austenitic stainless steel for medical applications (Page 1; nickel-free austenitic stainless steels are used in medical devices).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink, with Yang’s nickel-free austenitic stainless steel in order to provide a low cost, good mechanical properties and easy processing for medical devices, as suggested by Yang at page 1.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos in view of Fink as applied to claim 1 in view of Kronmueller et al. (US 2016/0001387, “Kronmueller”).

Regarding claim 17, Tziviskos in view of Fink discloses the claimed invention as applied to claim 1, above.
Tziviskos does not disclose a printed circuit board having an opening, wherein the sleeve element that at least partially surrounds the metal pin is within the opening of the printed circuit board.
Kronmueller discloses a printed circuit board having an opening, wherein the sleeve element that at least partially surrounds the metal pin is within the opening of the printed circuit board ([0007]; an opening of a printed circuit board is an electrical contact soldered to a sleeve element which surrounds a terminal pin).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink, with Kronmueller’s sleeve element in order to provide a way to establish an electrical connection of a terminal pin which is fixed on a printed circuit board, as suggested by Kronmueller at [0007].

Regarding claim 18, Tziviskos in view of Fink and Kronmueller discloses the claimed invention as applied to claim 17, above.
Tziviskos does not disclose the opening of the printed circuit board is an electrical contact and the sleeve element is soldered to this electrical contact ([0007]; an opening of a printed circuit board is an electrical contact soldered to a sleeve element which surrounds a terminal pin).
Kronmueller discloses the opening of the printed circuit board is an electrical contact and the sleeve element is soldered to this electrical contact.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Fink and Kronmueller, with Kronmueller’s sleeve element in order to provide a way to establish an electrical connection of a terminal pin which is fixed on a printed circuit board, as suggested by Kronmueller at [0007].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STANLEY TSO/Primary Examiner, Art Unit 2847